Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21st, 2022 has been entered.
Status of Claims
2.	Claims 1 and 2 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on March 30, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 4,832,909).
	With respect to claims 1 and 2, Schmidt et al. (‘909) discloses a component prepared by using powder metallurgy techniques and powders of a maraging steel comprising by weight up to 0.02% C, 15-20% Ni, 0.5-5.0% Co, 0.5-4.0% Mo, 0.90-1.35% Ti, up to 0.3% Al, 0.03-0.35% Nb, up to 0.015% B and a balance of Fe and inevitable impurities wherein the steel has a high strength and hardness (e.g. at least about 40 HRC) (abstract, col. 4, lines 64-67, col. 6, lines 23-34 and col. 8, lines 38-44). The component disclosed by Schmidt et al. (‘909) would meet the claimed laminate shaped article because a powder metallurgy process is known as a layer-by-layer process. Schmidt et al. (‘909) further discloses that powder metallurgy techniques are used to minimize alloy segregations (col. 6, lines 23-34), at least suggesting that if a Ti rich portion as claimed is present in the alloy of Schmidt et al. (‘909), its length would be minimized (e.g. less than about 20 µm). The ranges of the elemental content except that for Ti, the hardness and the length disclosed or suggested by Schmidt et al. (‘909) overlap the claimed ranges respectively. The highest Ti content disclosed by Schmidt et al. (‘909) is close to the lowest Ti content as claimed in claim 1 as amended. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within or close to the disclosed ranges of Schmidt et al. (‘909) with an expectation of success because Schmidt et al. (‘909) discloses the same utility over the entire disclosed ranges.
Response to Arguments
4.	The applicant’s arguments filed on April 21st, 2022 have been fully considered but they are not persuasive.	
The applicant argues that Schmidt et al. (‘909) teaches away from the Ti content range as amended. In response, see the new ground of rejection of the amended Ti content range above. The examiner notes that it is stated clearly in the MPEP 2144.05 I that “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). In the instant case, the highest Ti content disclosed by Schmidt et al. (‘909) is close enough to the amended lowest Ti content that one ordinary skilled in the art would have expected the same results. Furthermore, Schmidt et al. (‘909) only discloses that “More than about 1.25 w/o titanium may result in the formation of undesirable phases such as Laves phase (e.g. Fe2Ti)” (col. 4, lines 55-57). Schmidt et al. (‘909) does not disclose that 1.5 w/o Ti would inevitably result in the formation of the Laves phase at all. It is well held that to teach away, a reference must state that it “should not” or “cannot” be used in combination with other features in the prior art. See Para-Ordnance Mfg., Inc. v. SGS Importers Int’l., Inc., 73 F.3d 1085,1090 (Fed. Cir. 1995). Therefore, Schmidt et al. (‘909) does not teach away from 1.5 w/o Ti at all.



Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/14/2022